Citation Nr: 1221006	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  09-14 256	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for acute lymphocytic leukemia, claimed as due to ionizing radiation exposure and/or toxic chemicals and solvents in service.  

2.  Entitlement to service connection for malignant melanoma right anterior chest wall status post removal (also claimed as skin lesions and irregularities on arms, legs, back, and head), claimed as due to ionizing radiation exposure in service.   

3.  Entitlement to service connection for bilateral cataracts also claimed as vision problems.  

4.  Entitlement to service connection for sinus disorder.  

5.  Entitlement to service connection for headaches.  

6.  Entitlement to service connection for a right knee disability, claimed as secondary to service-connected right ankle disability.  

7.  Entitlement to service connection for a right hip disability, claimed as secondary to service-connected right ankle disability.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

Appellant (the Veteran) had active service from May 1969 to July 1973, and from August 1974 to August 1976.  

This appeal comes before the Board of Veterans' Appeals  (Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In April 2009, the Veteran appealed to the Board the seven issues noted above, in addition to a claim for service connection for a back disorder.  Service connection for a back disability of lumbar spine degenerative disc disease was later granted by the RO in an April 2012 rating decision.  


FINDING OF FACT

On May 30, 2012, the Board was notified by the RO that the appellant died in April 2012.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the claims at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2011).  The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under [38 U.S.C.A. § 5121(a)]."  


The VA Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.



		
J. Parker
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


